        Case 4:21-mj-00012-JTK Document 8 Filed 01/22/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


UNITED STATES OF AMERICA


V.                        NO. 4:21-MJ-0012 JTK

PETER FRANCIS STAGER


                          CLERK’S MINUTES

Date:                     January 22, 2021
Before:                   Hon. J. Thomas Ray
Assistant U.S. Attorney   Stacy Williams
Defense Attorney          Lauren Elenbaas and Frank Shaw
CRO/CRD                   Tenesha Brown



Defendant Peter Francis Stager appeared before Judge J. Thomas Ray for a
detention hearing; after witness testimony, and argument from counsel, the Court
ruled there are no conditions or combination of conditions that will reasonably
assure the safety of the community; the Defendant is ordered detained pending the
resolution of all charges; a Commitment Order to the District of Columbia will
follow.
